Exhibit 10.33

 

LOGO [g656849logo.jpg]    Devon Energy Corporation    ID: 73-1567067    333 West
Sheridan Avenue    Oklahoma City, Oklahoma 73102-5015

 

 

NOTICE OF GRANT OF RESTRICTED STOCK AWARD

AND AWARD AGREEMENT

 

 

 

%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%Award Number: %%OPTION_NUMBER%-%
%%ADDRESS_LINE_1%-%    Plan: %%EQUITY_PLAN%-% %%ADDRESS_LINE_2%-%    ID:
%%EMPLOYEE_IDENTIFIER%-% %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%   

 

 

Effective %%OPTION_DATE%-%, you have been granted a Restricted Stock Award of
%%TOTAL_SHARES_GRANTED%-% shares of Devon Energy Corporation (the “Company”)
Common Stock. These shares are restricted until the vest date(s) shown below.

The award will vest in increments on the date(s) shown.

 

Shares

   Full Vest

%%SHARES_PERIOD1%-%

   %%VEST_DATE_PERIOD1%-%

%%SHARES_PERIOD2%-%

   %%VEST_DATE_PERIOD2%-%

%%SHARES_PERIOD3%-%

   %%VEST_DATE_PERIOD3%-%

%%SHARES_PERIOD4%-%

   %%VEST_DATE_PERIOD4%-%

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s 2009 Long-Term Incentive Plan, as amended and restated June 6, 2012,
including 2013 amendment, and the Award Agreement, both of which are attached
and made a part of this document.

 

 

 

 

   

 

Devon Energy Corporation     Date

 

   

 

%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%     Date



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

2009 LONG-TERM INCENTIVE PLAN

NON-MANAGEMENT DIRECTOR

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of
%%OPTION_DATE%-% (the “Date of Grant”), by and between Devon Energy Corporation
(the “Company”) and %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% (the
“Participant”);

WITNESSETH:

WHEREAS, the Company has previously adopted the “Devon Energy Corporation 2009
Long-Term Incentive Plan”, as amended and restated June 6, 2012, including 2013
amendment (the “Plan”); and

WHEREAS, the Participant is a nonemployee director of the Company and it is
important to the Company that the Participant be encouraged to remain a director
of the Company; and

WHEREAS, in recognition of such facts, the Company desires to award to the
Participant %%TOTAL_SHARES_GRANTED%-% shares of the Company Common Stock under
the Plan subject to the terms and conditions of this Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:

1. The Plan. The Plan, a copy of which is attached hereto, is hereby
incorporated by reference herein and made a part hereof for all purposes, and
when taken with this Agreement shall govern the rights of the Participant and
the Company with respect to the Award (as defined below).

2. Grant of Award. The Company hereby grants to the Participant an award (the
“Award”) of %%TOTAL_SHARES_GRANTED%-% shares of the Company Common Stock (the
“Restricted Stock”), on the terms and conditions set forth herein and in the
Plan.

3. Terms of Award.

(a) Escrow of Shares. A certificate or book-entry registration representing the
Restricted Stock shall be issued in the name of the Participant and shall be
escrowed with the Secretary of the Company (the “Escrow Agent”) subject to
removal of the restrictions placed thereon or forfeiture pursuant to the terms
of this Agreement.

(b) Vesting. If the Participant’s Date of Termination has not occurred as of the
vesting date(s) specified below (the “Vesting Date(s)”), then, the Participant
shall be entitled, subject to the applicable provisions of the Plan and this
Agreement having been satisfied, to receive on or within a reasonable time after
the applicable Vesting Date(s), the number of shares of Common Stock as
described in the following schedule. Once vested pursuant to the terms of this
Agreement, the Restricted Stock shall be deemed “Vested Stock”.

Vesting Schedule

 

Vesting Dates

   Shares Vesting

%%VEST_DATE_PERIOD1%-%

   %%SHARES_PERIOD1%-%

%%VEST_DATE_PERIOD2%-%

   %%SHARES_PERIOD2%-%

%%VEST_DATE_PERIOD3%-%

   %%SHARES_PERIOD3%-%

%%VEST_DATE_PERIOD4%-%

   %%SHARES_PERIOD4%-%



--------------------------------------------------------------------------------

The Participant shall forfeit the unvested portion of the Award (including the
underlying Restricted Stock and “Accrued Dividends,” as such term is hereinafter
defined) upon the occurrence of the Participant’s Date of Termination unless the
Award becomes vested under the circumstances described in paragraphs (i), (ii)
or (iii) below.

(i) The Award shall become fully vested upon the occurrence of a Change of
Control Event which occurs prior to the Participant’s Date of Termination.

(ii) The Award shall become fully vested upon the Participant’s Date of
Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s death. The Committee may, in its sole discretion, elect to
accelerate vesting of all or any portion of the Award if the Date of Termination
occurs by reason of the Participant’s disability or occurs under other special
circumstances (as determined by the Committee).

(iii) The Award shall become fully vested upon the Participant’s Date of
Termination if the Participant’s Date of Termination occurs by reason of the
Participant’s Mandatory Retirement.

(c) Voting Rights and Dividends. The Participant shall have all of the voting
rights attributable to the shares of Restricted Stock. Regular quarterly cash
dividends declared and paid by the Company with respect to the shares of
Restricted Stock shall be paid to the Participant. Any extraordinary dividends
declared and paid by the Company with respect to shares of Restricted Stock
(“Accrued Dividends”) shall not be paid to the Participant until such Restricted
Stock becomes Vested Stock. Accrued Dividends shall be held by the Company as a
general obligation and paid to the Participant at the time the underlying
Restricted Stock becomes Vested Stock.

(d) Vested Stock – Removal of Restrictions. Upon Restricted Stock becoming
Vested Stock, all restrictions shall be removed from the certificates or
book-entry registrations and the Secretary of the Company shall deliver to the
Participant certificates or a Direct Registration Statement for the book-entry
registration, representing such Vested Stock free and clear of all restrictions,
except for any applicable securities laws restrictions, together with a check in
the amount of all Accrued Dividends attributed to such Vested Stock without
interest thereon.

4. Legends. The shares of Restricted Stock which are the subject of the Award
shall be subject to the following legend:

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION
ARE SUBJECT TO AND ARE TRANSFERRABLE ONLY IN ACCORDANCE WITH THAT CERTAIN
RESTRICTED STOCK AWARD AGREEMENT DATED %%OPTION_DATE%-% FOR THE DEVON ENERGY
CORPORATION 2009 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED JUNE 6, 2012,
INCLUDING 2013 AMENDMENT. ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK
EVIDENCED BY THIS CERTIFICATE OR BOOK-ENTRY REGISTRATION IN VIOLATION OF SUCH
AGREEMENT SHALL BE NULL AND VOID AND WITHOUT EFFECT. A COPY OF THE AGREEMENT MAY
BE OBTAINED FROM THE SECRETARY OF DEVON ENERGY CORPORATION.”

5. Delivery of Forfeited Shares. The Participant authorizes the Secretary to
deliver to the Company any and all shares of Restricted Stock that are forfeited
under the provisions of this Agreement. The Participant further authorizes the
Company to hold as a general obligation of the Company any Accrued Dividends and
to pay such dividends to the Participant at the time the underlying Restricted
Stock becomes Vested Stock.

6. Nontransferability of Award. The Participant shall not have the right to
sell, assign, transfer, convey, dispose, pledge, hypothecate, burden, encumber
or charge the Award or any Restricted Stock or any interest therein in any
manner whatsoever.



--------------------------------------------------------------------------------

7. Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in writing and shall be
delivered electronically, personally or mailed (U.S. mail) by the Company to the
Participant at the then current address as maintained by the Company or such
other address as the Participant may advise the Company in writing.

8. Binding Effect and Governing Law. This agreement shall be (i) binding upon
and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan, and (ii) governed
and construed under the laws of the State of Oklahoma.

9. Award Subject to Claims of Creditors. The Participant shall not have any
interest in any particular assets of the Company, its parent, if applicable, or
any Subsidiary or Affiliated Entity by reason of the right to earn an Award
(including Accrued Dividends) under the Plan and this Agreement, and the
Participant or any other person shall have only the rights of a general
unsecured creditor of the Company, its parent, if applicable, or a Subsidiary or
Affiliated Entity with respect to any rights under the Plan or this Agreement.

10. Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

11. Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form one agreement.

12. Definitions. Words, terms, or phrases used in this Agreement shall have the
meaning set forth in this Section 12. Capitalized terms used in this Agreement
but not defined herein shall have the meaning designated in the Plan.

(a) “Accrued Dividends” has the meaning set forth in Section 3(c).

(b) “Agreement” has the meaning set forth in the preamble.

(c) “Award” has the meaning set forth in Section 2.

(d) “Company” has the meaning set forth on the Cover Page.

(e) “Date of Grant” has the meaning set forth in the preamble.

(f) “Date of Termination” means the first day occurring on or after the Date of
Grant on which the Participant is not a member of the Board.

(g) “Escrow Agent” has the meaning set forth in Section 3(a).

(h) “Mandatory Retirement” means the Participant’s mandatory retirement from the
Board of Directors at the next annual meeting of shareholders following the date
the Participant reaches his 73rd birthday.

(i) “Restricted Stock” has the meaning set forth in Section 2.

(i) “Vested Stock” has the meaning set forth in Section 3(b).

(k) “Vesting Date” has the meaning set forth in Section 3(b).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

“COMPANY”     DEVON ENERGY CORPORATION     a Delaware corporation “PARTICIPANT”
    %%FIRST_NAME%-% %%MIDDLE_NAME%-% %LAST_NAME%-%     %%ADDRESS_LINE_1%-%    
%%ADDRESS_LINE_2%-%     %%CITY%-%, %%STATE%-%, %%ZIPCODE%-%     ID
%%EMPLOYEE_IDENTIFIER%-%